33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter P. SEFSICK, Petitioner,v.The YOUGHIOGHENY AND OHIO COAL COMPANY;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 94-3074.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1994.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
The petitioner, Peter P. Sefsick, pro se, seeks review of a Benefits Review Board decision affirming the denial of black lung benefits under the Black Lung Benefits Act.  30 U.S.C. Secs. 901-945.  The Director, Office of Workers' Compensation Programs now moves this court to vacate the decision and order of the Board and to remand the case for entry of an award of benefits under the Act.


2
As grounds for the motion, the Director sets forth the procedural history of the claim and states that, after careful consideration of the complete record, the Director has determined that liability for payment should transfer from the Youghiogheny and Ohio Coal Company (Y & O) to the Black Lung Disability Trust Fund pursuant to the Black Lung Benefits Amendments of 1981.  Moreover, the Director states that because Sefsick was awarded benefits as of the effective date of those amendments (January 1, 1982), the case should be remanded for payment to the petitioner.  The Director represents that Y & O has no objection to this motion.


3
It is therefore ordered that the case is remanded to the Benefits Review Board which is instructed to vacate its prior decision and remand the case to the district director for immediate acknowledgement that the Trust Fund is liable for the payment of benefits to Sefsick.